Title: From James Madison to Thomas Jefferson, 8 November 1795
From: Madison, James
To: Jefferson, Thomas


Dear SirFredg. Novr. 8th. 1795.
I am thus far on my way to Philada. & shall proceed on the journey this morning. I left with my Father subject to your order the packet of papers promised you. In case of his absence, the overseer will be charged with them. Should you send a special messenger, it will be well to provide agst. much roughness in the carriage, as the papers are in a state not unsusceptible of being injured by it. I hear nothing new at this place, except that Wheat is falling in Philada. & consequently so here. Two reason[s] are assigned—the bad quality of the crop—& the English harvest turning out better than was expected. The last cause is no doubt exaggerated, if not forged, but rather in England than here for the papers are full of such paragraphs copied from English papers or English letters. Mr. Randolph’s publication is said to be in the press, but has not yet made its appearance. In the mean time Reports continue to circulate to his disadvantage; and I find that malice is busy in attempts to complicate others with his affair. I hope you will not forget to draw on our friend in N. Carolina, for his political anecdotes &c. He will at least in answer to your queries, give you a history of the particular points comprehended in your review. What passed in relation to the Seat of Govt. I know has been entered in his Diary. Yrs. truly
Js. M. Jr.
 